DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 12/7/20, claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-14, 17 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yano et al. (W02006/112340 A1).
At the outset, it is noted that the WIPO publication is relied upon for date purposes and US 8,759,435 B2 is considered as its English equivalent. The column and line citations in the rejection below correspond to that of the US patent.
Regarding claims 1, 12 and 14, Yano teaches highly a transparent curable composition comprising an organic polymer having a silicon-containing group that can be crosslinked by the formation of siloxane bond (Ab.). The reference teaches particularly preferred organic polymers as including polyoxyalkylene polymers (col. 3, lines 47-51, col. 4, lines 21-24), a preferred number of reactive silicon groups as 1.1 to 5 per molecule (col. 7, lines 3-12) and a particularly preferred range of number average molecular wt. is 3,000 to 30,000 (col. 6, lines 61-65). Exemplified products P-1 and P-2 (of Synthesis Examples 1 and 2, col. 29) are methyldimethoxysilyl group-terminated polyoxypropylene, and the calculated molecular wt. based on the molecular wt. of reactants, i.e. allyl group-terminated polyoxypropylene (Mn =25,500) and methyldimethoxysilane, falls within range recited in claims 1 and 12. The reference further teaches fine powdery silicas such as fumed silica as inducing thixotropy to curable compositions (col. 3, lines 12-17, col. 18, lines 38-67). Working examples in TABLE 1 disclose curable compositions comprising 60 parts by wt. organic polymers (P-1 and P-2) and 10 parts by wt. silica (AEROSIL® RY200). It is noted that AEROSIL® RY200 is fumed silica (reads on at least one powdered-glass-based filler). It is further noted that per instant specification (PGPUB, [0067]) and claim 14, at least one powdered-glass-based filler may be fumed silica.
With regard to claims 9, 10, 11, 13, Exemplified products P-1 and P-2 (of Synthesis Examples 1 and 2, col. 29) are methyldimethoxysilyl group-terminated polyoxypropylene having have 1.3 methyldimethoxysilyl groups at the terminal per molecule on an average, i.e. include methoxy groups that are hydrolysable, and in the claimed formula (1), R1 is an alkyl of 1 carbon atom, X is a hydrozylable methoxy group and a=2, and in the claimed formula (3), R4=alkylene have 3 carbon atoms.
With regard to claims 17 and 20, Examples in Table 1 comprise P1/P2, plasticizer, a UV absorber and an antioxidant.
In light of above, presently cited claims are anticipated by the reference.

Claims 5, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (W02006/112340 A1).
The discussion with regard to Yano from paragraphs 6 and 7 above is incorporated herein by reference.
Yano is silent with regard to a composition comprising at least one powdered-glass-based filler (claim 5), at least one plasticizer having claimed molecular wt. (claim 18) or at least one filler, in one single embodiment as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to claim 5, the general disclosure to Yano teaches fine powdery silicas in the range of from 1 to 250 parts by wt., with respect to polymer containing a silicon-containing group (A), i.e. 100 parts (col. 18, lines 38-48, Table 1). With regard to claim 18, Yano teaches a plasticizer having a number average molecular wt. of 500 to 15000 (col. 22, lines 46-54). With regard to claim 19, Yano teaches a filler (col. 26-27, bridging paragraph).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions comprising fine powdery silicas in any amount within the disclosed range, including in amounts within the claimed range, or to modify the composition of Examples with either a plasticizer having a number average molecular wt. of 500 to 15000, or any amount of silica filler, including those within the scope of the claimed invention.

Claims 1, 9-14, 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chisoku et al. (JP 2004-059613A, JP ‘613, Machine translation).
Regarding claims 1, 12 and 14, JP ‘613 teaches compositions comprising (a) reactive silicon group-containing oxyalkylene polymer with the introduction rate of 88% or more, (b) epoxy resin and (c) 10-50 parts by mass of minute hollow powder based on 100 mass parts of (a), that especially preferable number average molecular wt. of the polymer is 5,000-30,000 with greater than 88% introductory rate of reactive silicon group into polyoxyalkyene series main chain, wherein said reactive silicon groups contain alkoxyalkyl silyl group, with methoxy group and ethoxy groups disclosed as the alkoxy groups ([0005-0009, 0024, 0025]. The reference further teaches shirasu balloon, perlite and glass balloons as the minute hollow powder, which read on (B) as recited in claims 1 and 14 [0015]. Working Examples 1-3 in the reference is drawn to a curable composition comprising 100 parts of 88% reactive silicon group-containing polypropylene glycol of Example 1 (Polymers A and B, Mn =10,000, Polymer C, Mn = 17,000) and 30 parts by mass of glass balloons as microhollow powder (reads on filler (B)).
With regard to claims 9, 10, 11 and 13, polymers of working Examples 1-3 include oxypropylene polymer having dimethoxymethyl terminal groups, i.e. include methoxy groups that are hydrolysable, and in the claimed formula (1), R1 is an alkyl of 1 carbon atom, X is a hydrolyzable methoxy group, and a=2, and in the claimed formula (3), R4=alkylene have 3 carbon atoms (Ab., [0024-0027]).
With regard to claims 17-20, Example 1 further comprises 150 parts by wt. heavy calcium carbonate (reads on filler, claim 19), 50 mass parts of a plasticizer having a molecular wt. of 3000, and a ketimine compound as a radical chain inhibitor, i.e. an antioxidant/a light stabilizer [0019, 0031].
In light of above, presently cited claims are anticipated by the reference.

2.	Claims 1, 2, 9-13, 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fukunaga (US 2007/0265380 Al), as evidenced by Handbook of Fillers, George Wypych, 2nd edition, and http://tolsaindustrial.com/aditivos/wp-content/uploads/sites/5/PANGEL-S9-EN-201409.pdf.
With regard to claims 1 and 2, Fukunaga teaches in Example 2, a curable resin composition obtained by kneading 100 parts by weight of polyoxypropylene (molecular weight 15,000, Mw/Mn=1.1) containing a reactive silyl group within the molecule, 100 parts by weight of ground calcium carbonate, 50 parts by weight of a needle crystal filler (sepiolite PANGEL S9). 
Per evidence reference, sepiolite has a SiO2 content of 56.1% (page 130), and therefore falls within the scope of fillers disclosed in the instant specification (PGPUB-[0067]). Per evidence link, PANGEL S9 is a powder rheological additive. Thus, disclosed sepiolite PANGEL S9 of Example 2 reads on claimed (B) of claim 1, and has a needle shape structure.
With regard to claims 9-11 13, the polymer of Example 1 is formed by the process described in Synthesis Example 1 of the Int. Appl. No. 91/13928. It is noted that the polymer of Example 1 is a reaction product of [sic]polypropylene glycol and dimethoxymethylsilane.
With regard to claim 12, Fukunaga teaches in Example 2, a curable resin composition obtained by kneading 100 parts by weight of polyoxypropylene (molecular weight 15,000, Mw/Mn=1.1) containing a reactive silyl group within the molecule.
With regard to claims 17-20, compositions of Examples 1 and 2 include 30 parts by weight of polyoxypropyrene with the molecular weight of 3,000 and 20 parts by weight of a cycloparaffin-based plasticizer (both read on plasticizer), 20 parts by weight of titanium oxide (reads on filler of claim 19), and 1 part by weight of styrenated phenol (i.e. antioxidant).
In light of above, presently cited claims are anticipated by the reference.

Claims 2-3, 5, 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (WO2006/112340 A1), in view of Loth et al (WO 2007/054112 A1, machine translation).
The discussion with regard to Yano from paragraphs 6, 7 above is incorporated herein by reference. Yano teaches curable compositions comprising 1 to 250 parts by wt. of filler with respect to polymer of component (A) (col. 18, lines 62-67), and the use of the curable compositions in sealants and adhesives (col. 27-28, bridging paragraph).
Yano is silent with regard to a composition comprising at least one powdered-glass-based particles as in claimed invention.
As stated in paragraph 13 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The secondary reference to Loth is directed to curable compositions that are suitable for use as adhesives, sealants or coatings, said compositions containing at least one binding agent, selected from the group consisting of cross-linkable or polymerisable monomers, prepolymers or polymers, in addition to at least one filler in an amount of 0.2 to 70 % by weight in relation to the total weight of the compositions, said filler consisting of glass particles with a particle size between 100 nm and 20 μm, and said particles being flat glass flaky particles obtained by crushing or obtained by the crushing cooled capillary. The reference further teaches that rubber compositions comprising finely divided silica/silicon dioxide as fillers/rheology control agents have the disadvantage of being expensive and contribute to high viscosity problems at high loadings, and that it may be replaced at least in part by the less expensive comminuted glass filler, including recycled glass, which can further provide for improved technical properties. The reference further teaches these particles may have platelet shaped and/or irregularly shaped glass particles [0001-0014], that the particles may be used in compositions that containing silicone, silane curing polymers, modified silicones, rubbers etc. [0124].
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to replace at least part of Yano’s fine powdery silicas, such as fumed silica, and present in an overlapping range by Loth’s crushed/comminuted irregularly shaped particles, so as to provide for the advantages thereof. A skilled artisan would have reasonably expected Loth’s irregularly shaped crushed/comminuted glass particles to have the claimed features of raised and recessed sections, absent evidence to the contrary (obviates claim 2).
With regard to claims 3 and 6, Loth teaches glass particles with a particle size between 100 nm and 20 μm (Ab.). 
With regard to claims 5 and 15, Yano teaches 1 to 250 parts by wt. of silica filler, and a skilled artisan would have found it obvious to include any amount silica filler within the disclosed range, including in amounts within the scope of the claimed invention, and to replace at least a part thereof with Loth’s irregular glass particles having a particle size of 20 μm or less.

Claims 1, 2, 4, 5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (US 2007/0265380 Al), as evidenced by Handbook of Fillers, George Wypych, 2nd edition, and http://tolsaindustrial.com/aditivos/wp-content/uploads/sites/5/PANGEL-S9-EN-201409.pdf.
Regarding claims 1, 5, and 14, Fukunaga teaches curable resin composition comprising polyoxyalkylene polymer (a) containing at least one reactive silyl-group in each molecule and 10 to 200 parts by wt., preferably 30 to 100 parts by wt. of a needle crystal filler (c), per 100 parts by wt., of polyoxyalkylene polymer (a) (Ab., [0044-0047]). The reference further teaches polyoxyalkylene polymer (a) having a molecular weight of 500 to 50,000, needle crystal fillers (c) as including sepiolite or calcium carbonate [0026, 0046], and various additives, such as reinforcing fillers, such as fumed silica, precipitated silica, silicic anhydride, hydrous silicic acid, calcined clay, clay, diatomaceous earth etc., in an amount of 10 to 500 by wt. of such fillers and the needle crystal filler (c), per 100 parts by wt. of polyoxyalkylene polymer [0050-0052]. Working examples 1 and 2 teach curable compositions comprising 100 parts by wt. of polyoxypropylene having molecular wt. of 15,000 and Mw/Mn of 1.1 and containing reactive silyl groups (reads on (A), 50 parts by wt. needle crystal filler calcium carbonate (Example 1).
The discussion with regard to the evidence references from paragraph 21 above is incorporated herein by reference. 
The prior art is silent with regard to composition a powdered-glass-based filler in an amount within the claimed range, in one single embodiment as in the claimed invention.
As stated in paragraph 13 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Fukunaga teaches needle crystal filler (c) in an amount of 10 to 200 parts by wt., preferably 30 to 100 parts by wt. of a needle crystal filler (c), and of 0-490 parts, and a total of amount of reinforcing fillers, such as fumed silica, precipitated silica, hydrous silicic acid, diatomaceous earth, and needle crystal filler (c) an amount of 10 to 500 by wt., i.e. an amount of 0-490 parts by wt. of a reinforcing filler, per 100 parts by wt. of polyoxyalkylene polymer. Disclosed reinforcing fillers encompass powders/particles that fall within the scope of species recited in claim 14, and read on claim (B).
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate a composition comprising any amount of reinforcing filler, such as precipitated silica, including in the amounts that fall within the scope of the claimed invention (claims 1 and 5).
With regard to claim 2, it is noted that disclosed PANGEL S9 is powder sepiolite, having a needle shaped structure. A skilled artisan would have found it obvious to include sepiolite as the needle crystal filler in an amount in the overlapping range of 10 parts by wt. or more and less than 100 parts by wt., along with any of the reinforcing fillers such as fumed silica or precipitated silica.
With regard to claims 4 and 7, Fukunaga teaches PANGEL S9, a powder sepiolite as a  needle crystal filler. Fukunaga further prescribes an aspect ratio of not less than 2.5 [0045]. A skilled artisan would reasonably expect a powder having an aspect ratio of less than 2.2, such as PANGEL S9, to have to low value for major axis, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762